DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38, 39, and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, and 19, respectively, of U.S. Patent No. 11,065,399 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
With regards to claim 38 of the present application and claim 11 of U.S. Patent No. 11,065,399 B2, the following applies:
1) The elimination of an element and its function is obvious to one of ordinary skill in the art and is not a patentable invention (Please see In re Karlson, 135 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969)). Therefore, the elimination of the “aperture plate drive circuit coupled to the actuator” from the patented claims is an obvious variant of the presently claimed invention.
2) The “drive current” of the patented claims is fully encompassed by the “electrical drive parameter” of the presently claimed invention.
3) The limitation of “initiate a full scan of the drive current if the short scan measures a change in the drive current outside a predetermined tolerance” of the patented claim is fully encompassed by the limitation of “initiate a full scan of the electrical drive parameter based on the short scan” of the presently claimed invention.
With regards to claim 39 of the present application and claim 12 of U.S. Patent No. 11,065,399 B2, the following applies:
1) The elimination of an element and its function is obvious to one of ordinary skill in the art and is not a patentable invention (Please see In re Karlson, 135 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969)). Therefore, the elimination of the “aperture plate drive circuit coupled to the actuator” from the patented claims is an obvious variant of the presently claimed invention.
2) The “drive current” of the patented claims is fully encompassed by the “electrical drive parameter” of the presently claimed invention.
3) The limitation of “initiate a full scan of the drive current if the short scan measures a change in the drive current outside a predetermined tolerance” of the patented claim is fully encompassed by the limitation of “initiate a full scan of the electrical drive parameter based on the short scan” of the presently claimed invention.
With regards to claim 44 of the present application and claim 19 of U.S. Patent No. 11,065,399 B2, the following applies:
1) The elimination of an element and its function is obvious to one of ordinary skill in the art and is not a patentable invention (Please see In re Karlson, 135 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969)). Therefore, the elimination of the “aperture plate drive circuit” from the patented claims is an obvious variant of the presently claimed invention.
2) The “drive current” of the patented claims is fully encompassed by the “electrical drive parameter” of the presently claimed invention.
3) The limitation of “initiating a full scan of the drive current if the short scan measures a change in the drive current outside a predetermined tolerance” of the patented claim is fully encompassed by the limitation of “initiating a full scan of the electrical drive parameter based on the short scan” of the presently claimed invention.

Allowable Subject Matter
Claims 27-37, 40-43, and 45-46 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 27, the prior art of record fails to teach and/or suggest a nebulizer comprising a vibrating aperture plate mounted within the nebulizer and driven by an actuator and a controller in communication with the actuator and configured to: perform a short scan measuring an electrical drive parameter associated with the aperture plate; initiate a full scan of the electrical drive parameter based on the short scan; and during the full scan, detect end-of-dose of the nebulizer.
With regards to claim 40, the prior art of record fails to teach and/or suggest a method of operation of a nebulizer comprising a vibrating aperture plate mounted in the nebulizer and driven by an actuator in communication with a controller, wherein the method comprises: performing  short scan measuring an electrical drive parameter associated with the aperture plate; initiating a full scan of the electrical drive parameter based on the short scan; and during the full scan, detecting end-of-dose of the nebulizer.
With regards to claim 46, the prior art of record fails to teach and/or suggest a nebulizer, comprising a vibrating aperture plate mounted within the nebulizer and driven by an actuator; and a controller in communication with the actuator and configured to: perform a short scan measuring an electrical drive parameter associated with the aperture plate, wherein the short scan has fewer than five measuring points; initiate a full scan of the electrical drive parameter based on the short scan, wherein the full scan has five to three-hundred measuring points; and during the full scan, compare the measured electrical drive parameter against a measurement at a previous measuring point to detect end-of-dose of the nebulizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855